
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.11

[La Quinta Letterhead]

July 31, 2000

Mr. Alan L. Tallis
5 Galleria Drive
San Antonio, Texas 78257

Dear Alan:

        I am very pleased to confirm our offer of the position of Executive Vice
President—Chief Development Officer. This letter provides a confirmation of the
compensation and benefits offered to you as we had discussed.

Salary:   $275,000 annually. Salary will be reviewed on the anniversary date of
your employment.
Bonus:
 
Participation in our executive bonus plan with a target bonus of 75% of base pay
and a maximum potential bonus of 150% of base pay. A copy of the bonus plan is
enclosed for your review. For the business plan year 2000, your bonus will be
guaranteed at 75% of base pay prorated from July 24, 2000, assuming this is your
first day of employment.
Stock Options:
 
Participation in our Non-qualified Stock Option Plan with an initial grant of
options to purchase 150,000 shares of Meditrust paired share stock (pending
approval of the Board of Directors). The exercise price for the options will be
set at fair market value at the close of the market on the first date of
employment. These options vest over four years—25% on each of the successive
anniversary dates of the effective date of your employment, pursuant to said
Stock Option Plan.
Car Allowance:
 
You will receive a car allowance of $1000 per month in lieu of reimbursement for
use of your personal vehicle for business.
Vacation:
 
You will be eligible to take four (4) weeks of vacation each calendar year,
prorated for the first year of employment.
Other Benefits:
 
Enclosed you will find a detailed explanation of our health, life, dental,
long-term disability and other benefit plans. You are eligible to enroll in our
Flexible Benefits program on the first of the month after one full month of
service.
 
 
 

--------------------------------------------------------------------------------


Severance:
 
Although La Quinta does not generally have employment contracts for our
officers, we will commit that if you are terminated from the company without
cause, your severance payment will be one (1) year of salary and the target
bonus for that year, plus an amount equal to the target bonus for the year of
termination, pro rated to the date of termination (the "severance period.")
Furthermore, you will be entitled to continue to receive during the severance
period, or until October 29, 2002, whichever is longer, such company provided
group health insurance, life insurance and long-term disability coverage as are
in effect for you at the time of termination. In the event your employment with
La Quinta is terminated voluntarily or by reason of death, disability (which may
entitle you to coverage under the long-term disability plan) or for "cause," no
severance would be due or payable. For purposes thereof, "cause" shall be
(a) your willful and continuing failure to discharge your duties and
responsibilities to La Quinta, (b) any material act of dishonesty involving La
Quinta, or (c) conviction of a felony. Any disputes arising out of this
arrangement will be arbitrated in the State of Texas under the rules of the
American Arbitration Association. The judgment of the arbitrator is final. The
prevailing party shall receive costs and attorneys' fees paid. Should your
employment be terminated within two (2) years following a Change of Control
(including through a Constructive Termination as hereinafter defined), then your
severance would be three (3) years salary and three (3) years of the respective
target bonus plus an amount equal to the target bonus for the year of
termination, prorated to the date of termination (the "extended severance
period.") Furthermore, you will be entitled to receive during the extended
severance period such company-provided group health insurance, life insurance
and long-term disability coverage as are in effect for you at the time of
termination. "Change of Control" shall mean: (1) any transaction, or series of
transactions, including, but not limited to any merger, consolidation, or
reorganization, which results when any "person" as defined in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d) of the Exchange Act, but excluding the
Company, any subsidiary of the Company, and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company, directly or
indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities; (2) when,
during any period of 24 consecutive months the individuals who, at the beginning
of such period, constitute the Board (the "Incumbent Directors") cease for any
reason other than death to constitute at least a majority of the Board;
provided, however, that a director who was not a director at the beginning of
such 24-month period shall be deemed to have satisfied such 24-month requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this section; or (3) when the stockholders of the Company approve a plan of
complete liquidation of the Company; or an agreement for the sale or disposition
of substantially all the Company's assets other than a sale of the Company's
health care assets; or a merger, consolidation, or reorganization of the Company
in which stockholders of the Company immediately prior to the transaction own
less than 50% of the combined voting power of the surviving entity. In the event
of a Change of Control, all stock options, stock grants and other incentive
benefits will vest. Similarly, benefits under any retirement plan shall also
vest. You will also be entitled to outplacement services equal to a maximum of
30 percent of your then current base salary.
 
 
 

--------------------------------------------------------------------------------


 
 
"Constructive Termination" following a Change of Control shall include:
 
 
i)    Company's failure to elect, re-elect, or otherwise maintain you in the
office or position which you held immediately prior to a Change of Control;
 
 
ii)    a significant adverse change (increase or decrease) in the nature or
scope of the authorities, power, functions, responsibilities, or duties attached
to the position with the Company which you held immediately prior to the Change
of Control, or a reduction in the aggregate of your base pay or annual incentive
bonus opportunity in which you participated immediately prior to the Change of
Control, or the termination of your rights to any employee benefits to which you
were entitled immediately prior to the Change of Control, or a reduction in
scope or value of such benefits, without prior written consent, any of which is
not remedied within 10 calendar days after receipt by the Company of a written
notice from you of such change, reduction, or termination, as the cases may be;
 
 
iii)    a determination by you made in good faith that, as a result of a Change
of Control, there has been a significant change in the scope of the business or
other activities for which you were responsible immediately prior to the Change
of Control, or that you have been rendered substantially unable to carry out,
have been substantially hindered in the performance of, or suffered a
substantial increase or reduction in, any of the authorities, powers, functions,
responsibilities, or duties attached to the position held by you immediately
prior to the Change of Control, which situation is not remedied within 10
calendar days after receipt of the Company of a written notice from you of such
good faith determination;
 
 
 

--------------------------------------------------------------------------------


 
 
iv)    the Company shall relocate its principal executive office, or require you
to have your principal location of work changed, to any location which is in
excess of 50 miles from the location thereof immediately prior to the Change of
Control, or the Company shall require you to travel away from your office in the
course of discharging your responsibilities or duties hereunder significantly
more (in terms of either consecutive days or aggregate days in any calendar
year) than was required of you prior to the Change of Control without, in either
case, your prior written consent; or
 
 
v)    without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto.
Insurance:
 
The Company will pay the annual premium on your supplemental life insurance
policy with US Life Financial Insurance Company up to a maximum of $2500 per
year, increased by not more than ten (10) percent per year, cumulatively.
Taxes:
 
To the extent any payment to you upon a "Change of Control" is subject to an
excise tax under Section 4999 of the Internal Revenue Code or any similar
federal or state excise tax ("Excise Tax") you will be paid an additional amount
the ("Gross-Up Payment") such that after the payment by you of all federal,
state or local income taxes, excise taxes, FICA tax or other taxes imposed upon
receipt of the Gross-Up Payment, you will retain an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the severance payment and benefits
referenced herein. Payment of such Excise Tax shall be further governed by the
terms and conditions in Exhibit "A", attached hereto.
Relocation:
 
Reimbursement (including "gross-up") for normal costs in connection with a
relocation as explained in the enclosed policy.
Start Date:
 
Your start date is July 24, 2000.

        Please call me if you have any questions regarding this letter, as it is
important for both of us to have as clear and complete an understanding as
possible.

        I look forward to working with you and am confident that you are fully
capable of making a significant contribution to the success of La Quinta Inns.
Welcome aboard.

Sincerely,

/s/ Francis W. Cash

Francis W. Cash
President and CEO

FWC:vae

Encl.

--------------------------------------------------------------------------------


EXHIBIT "A"


        (a)  For purposes of determining whether any payments or benefits to an
individual hereunder will be subject to the Excise Tax and the amount of such
Excise Tax:

        (i)    all payments or benefits received or to be received by the
individual in connection with a Change in Control or the termination of
employment shall be treated as "parachute payments" within the meaning of
Section 280G(b)(2) of the Code, and all "excess parachute payments" within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by Company and acceptable to
individual, such payments or benefits (in whole or in part) do not constitute
parachute payments under Section 280G of the Code, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code;

        (ii)  the amount of the severance payments which shall be treated as
subject to the Excise Tax shall be equal to the amount of excess parachute
payments within the meaning of Sections 280G(b)(1) and (4) (after applying
clause (a) (i), above); and

        (iii)  the parachute value of any noncash benefits or any deferred
payment or benefit shall be determined by Company in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

        (b)  If the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of employment,
the individual shall repay to Company, at the time the reduction in Excise Tax
is finally determined, the portion of the Gross-Up Payment attributable to such
reduction. If the Excise Tax is determined to exceed the amount taken into
account hereunder at the time of termination of employment, Company shall make
an additional Gross-Up Payment to the individual in respect of such excess at
the time the amount of such excess is finally determined. The individual in
question shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later that ten business days after the individual is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The individual shall not pay
such claim prior to the expiration of the 30 calendar day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the individual in writing prior to the expiration of such
period that it desires to contest such claim, the individual shall:

        (i)    give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order to effectively
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including legal and accounting fees and additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the individual harmless, on an after-tax basis, for any Excise Tax, FICA tax or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this section, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the individual to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
individual agrees to prosecute such contest to a determination before any

--------------------------------------------------------------------------------

administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the individual to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the individual, on an
interest-free basis, and shall indemnify and hold the individual harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the individual with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
individual shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

        If any such claim referred to in this Section is made by the Internal
Revenue Service and the Company does not request the individual to contest the
claim within the 30 calendar day period following notice of the claim, the
Company shall pay to the individual the amount of any Gross-Up Payment owed to
the individual, but not previously paid pursuant to Section 7.1(b), immediately
upon the expiration of such 30 calendar day period. If any such claim is made by
the Internal Revenue Service and the Company requests the individual to contest
such claim, but does not advance the amount of such claim to the individual for
purposes of such contest, the Company shall pay to the individual the amount of
any Gross-Up Payment owed to the individual, but not previously paid under the
provisions of Section 7.1(b), within 5 business days of a Final Determination of
the liability of the individual for such Excise Tax. For purposes of this
Agreement, a "Final Determination" shall be deemed to occur with respect to a
claim when (i) there is a decision, judgment, decree or other order by any court
of competent jurisdiction, which decision, judgment, decree or other order has
become final, i.e., all allowable appeals pursuant to this section have been
exhausted by either party to the action, (ii) there is a closing agreement made
under Section 7121 of the Code, or (iii) the time for instituting a claim for
refund has expired, or if a claim was filed, the time for instituting suit with
respect thereto has expired.

        If, after the receipt by the individual of an amount advanced by the
Company pursuant to this section, the individual becomes entitled to receive any
refund with respect to such claim, the individual shall (subject to the
Company's complying with the requirements of this section) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the individual
of an amount advanced by the Company pursuant to this section, a determination
is made by the Internal Revenue Service that the individual is not entitled to
any refund with respect to such claim and the Company does not notify the
individual in writing of its intent to contest such denial of refund prior to
the expiration of 30 calendar days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT "A"
